KOEHLER, J.
dissenting
Without question, appellee herein had notice of a hazardous condition existing in the vicinity of a plant display within its premises Without question, appellee endeavored to warn invitees of such hazardous condition. Without question, appellant's slip and fall occurred within the vicinity of a portable yellow sign set up which stated "Caution Wet Floor" and that appellant acknowledged seeing this sign prior to her fall.
The factual question raised in this cause is that of the effectiveness of the warning given to appellant of the hazardous condition.
The trial court and this court has considered and resolved the significant factual question which lies within the province of the jury in this causa
It is my belief that adequate warning required that the warning be placed at the perimeter of the hazardous area thereby cautioning "dangerous area ahead."
The effectiveness of the warning to appellant is a genuine issue of fact which should not be subject to summary judgment.